DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 4-11, 15-18, 24-25 are pending and under consideration. The amendment filed on 07/29/2022 is acknowledged. Applicant’s election without traverse of group I, claims 1-11, 15-18 in the reply filed on 07/29/2022 is acknowledged.
Priority
This application claims priority to, and benefit of US Provisional application No 62/331,281 filed on 05/03/2016. As such the effectively filed date for the instant application is 05/03/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-11, 15-18, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (WO 2007/131180) in view of  Zhang (Investigative Ophthalmology & Visual Science, Vol. 53, No. 6; pp 2675-2684, 2012).
Pan teaches a method of restoring photosensitivity to retinal neurons of a subject suffering from vision loss or blindness in whom retinal photoreceptor cells are degenerating or have degenerated and died, which method comprises: (a) delivering to the retina of said subject a nucleic acid vector that encodes a light-gated channel rhodopsin expressible in said neurons; which vector comprises an open reading frame encoding the rhodopsin, and operatively linked thereto, a promoter sequence, and optionally, transcriptional regulatory sequences; (b) expressing said vector in said neurons, wherein the expression of the rhodopsin renders said neurons photosensitive, thereby restoring of photosensitivity to said retina, wherein the rhodopsin is channelrhodopsin-2 (Chop2). (see abstract, p 5, lines 1-29, p 14, lines 1-4, p 57-58, claims 1, 18, 19). An AAV vector construct efficiently targeted retinal ganglion cells and effectively delivered the Chop2-GFP cDNA and expressed protein at high levels after intravitreal injection in both normal and diseased retinas (p 31, lines 13-15) (instant claims 1, 15). Pan shows a map of the viral expression construct rAAV2-CAG-Chop2-GFP-WPRE (SEQ ID NO: 1), which comprises a Chop2-GFP fragment, an operatively linked a hybrid CMV enhancer/chicken beta-actin promoter (CAG), a woodchuck posttranscriptional regulatory element (WPRE), and a bovine growth hormone (BGH) polyadenylation sequence (see figure 7). Regarding claims 4, 16, Pan teaches the opsin is channelrhodopsin-2 (Chop2) in a vector comprising rAAV2-CAG-Chop2-GFP-WPRE where the gene of interest channelrhodopsin-2 (Chop2) (p56-57, claims (1, 2, 18, figure 7).  Regarding claim 5, Pan teaches the gene is operably linked to cell-type specific promoter; the rAAV that comprises the Chop2 transgene and cell-specific promoter for use in the target ocular cell; a preferred promoter is "cell-specific", meaning that it is selected to direct  expression of the selected transgene in a particular ocular cell type, such as photoreceptor cells.  (see p 24 lines 28-29, p21 lines 34-35). Regarding claim 6, Pan teaches liposome delivery (p 23, line 20). Regarding claims 7-8, 17-18, Pan teaches the subject is suffering from a variety of such ocular disorders are known, such as diabetic retinopathy (p 12, lines 20-22).  Regarding claims 10-11, 24, Pan teaches wherein the viral vector is a rAAV viral vector (p 56, claim 3), wherein the retinal neurons are selected from ON- and OFF-type retinal ganglion cells, retinal rod bipolar cells, All amacrine cells and ON and OFF retinal cone bipolar cells, wherein the vector is targeted to and expressed in ON type ganglion cells and/or ON type bipolar cells (see p 57, claims 13-14, 20, p 58, claims 28-29). Regarding claim 25, Pan teaches the method comprises delivering to the subject by intravitreal injection, the nucleic acid channelrhodopsin-2 (Chop2) vector which comprises an open reading frame encoding a rhodopsin, to which is operatively linked a promoter and transcriptional regulatory sequences, so that the nucleic acid is expressed in inner retinal neurons (abstract, p 5, lines 1-29, p 14, lines 1-4).
Pan do not teach administering doxorubicin.
However, before the instant effective filling date of the invention, Zhang teaches optimization of the doxorubicin proteasome inhibitor doses for enhancement of rAAV2-mediated transgene expression in vivo by coadministration of low doses of doxorubicin for treating retinal diseases in order to improve rAAV2-based gene delivery is simple and feasible without any detectable toxicity (instant claim 9). This strategy might be therapeutically exploited in the gene therapy of degenerative retinal diseases (abstract).
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the rAAV2-CAG-Chop2-GFP-WPRE vector for administering to a subject by intravitreal injection of an effective amount of AAV2 vector construct efficiently targeted retinal cells for treating a range of retinal diseases as disclosed by Pan by including coadministration of low doses of doxorubicin for treating retinal diseases in order to improve rAAV2-based gene delivery is simple and feasible without any detectable toxicity as disclosed Zhang.
One would have been motivated to include coadministration of low doses of doxorubicin to receive the expected benefit for treating retinal diseases in order to improve rAAV2-based gene delivery is simple and feasible without any detectable toxicity. 
There was a reasonable expectation of using doxorubicin because both methods result in the retinal treatment with AAV2-mediated transgene expression in vivo. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining the rAAV2-CAG-Chop2-GFP-WPRE vector with coadministration of low doses of doxorubicin to receive the expected benefit for treating retinal diseases in order to improve rAAV2-based gene delivery is simple and feasible without any detectable toxicity by combining the teachings of Pan and Zhang.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632